Exhibit 10.1

 

LOGO [g21889ex10_2logo.jpg]

   Agribusiness Office    P.O. Box 1449    Templeton, California 93465   
805-434-3665  FAX: 805-434-3667            www.FarmCreditWest.com

 

 

January 26, 2016

Calavo Growers, Inc.

P.O. Box 751

Santa Paula, CA 93061-0751

Subject – Modification of Loan Terms – Loan Nos. 3789055 & 3788881

This letter amendment (“Letter Amendment”) serves as an amendment of certain
terms under the Term Revolving Credit Agreement and the Term Loan Agreement,
both dated May 31, 2011 (collectively, together with any amendments thereto, the
“Credit Agreements”), between Farm Credit West, PCA (“FCW”) and Calavo Growers,
Inc. (the “Company”). All capitalized terms not otherwise defined in this Letter
Amendment shall have the meanings assigned to them in the Credit Agreements or
other Loan Documents.

Section 16. (Negative Covenants) (D) of the Credit Agreements provides that
unless otherwise agreed to in writing by FCW, the Company will not and its
Subsidiaries will not:

“(D) Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly …for or on account of the obligation of any person or
entity….”

FCW hereby agrees that the following actions shall not now, or in the future,
cause an Event of Default under Section 16. (D), or any other provision, of the
Credit Agreements: (1) the Company’s execution of a guaranty (the “Agricola
Guaranty”) in favor of Bank of America, N.A. (the “Bank”) in connection with
that certain Loan Agreement (the “Agricola Loan Agreement”) dated as of January
28, 2016 between the Bank and Agricola Don Memo, S.A. de C.V., a Mexican
corporation; (2) any demand for payment (or payment made) under the Agricola
Guaranty or under any other guaranty of the Agricola Loan Agreement; (3) a
default under the Agricola Loan Agreement; (4) a default under the promissory
note executed in connection with the Agricola Loan Agreement; and (5) a default
by Grupo Belo del Pacifico, S.A. de C.V. (“Grupo”) under its guaranty to the
Bank under the Agricola Loan Agreement. For avoidance of doubt, any default
under the Agricola Guaranty by the Company shall constitute an Event of Default
under the Credit Agreements.

FCW also acknowledges that Grupo is not considered an affiliate, subsidiary or
related entity of the Company and therefore is not included in any of the terms
of the Credit Agreements, and no actions by or event affecting Grupo would
trigger an Event of Default under the Credit Agreements.

Except as amended herein, all other terms under the Credit Agreements and other
Loan Documents remain binding and enforceable according to their terms.

This Letter Amendment is effective as of January 26, 2016, and may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which shall constitute a single

 

 

Farm Credit West, FLCA    Farm Credit West, PCA    Subsidiaries of Farm Credit
West, ACA    The Farm Credit System      



--------------------------------------------------------------------------------

Calavo Growers, Inc.       January 26, 2016       Page 2 of 2      

 

instrument. By acknowledging below, the undersigned hereby agree to the terms
and conditions contained in this Letter Amendment.

Sincerely,

/s/ Ryan Hoffman

Ryan Hoffman

Vice President

Acknowledgement

 

Calavo Growers, Inc., a California Corporation By:  

/s/ B. John Lindeman

  B. John Lindeman, Chief Financial Officer & Corporate Secretary

 